     Case 3:19-md-02885-MCR-GRJ Document 989 Filed 02/11/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                                   PENSACOLA DIVISION
IN RE: 3M COMBAT ARMS                                )Case No. 3:19md2885
EARPLUG PRODUCTS LIABILITY                           )Civil Case No. 3:20cv00195
LITIGATION,                                          )
                                                     )
                                                     )Judge M. Casey Rodgers
This Document Relates to All Cases                   )Magistrate Judge Gary R. Jones
                                                     )


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Lindsay A. Lawrence of The Lawrence Firm, PSC, hereby
enters her appearance as counsel for Plaintiffs, Grady Campbell, Jr. & Lindsay A. Lawrence from
the following actions transferred to this Court from the Southern District of Florida: Dufresne-Yidi
v. 3M Company, Case No.: 0:19-cv-60739-MGC; Torres v. 3M Company, Case No.: 1:19-cv-
21001-RNS; Garcia v. 3M Company; Case No.: 1:19-cv-21005-DPG; Stokes v. 3M Company,
Case No.: 2:19-cv-14098-RLR; McDonagh v. 3M Company, Case No. 9:19-cv-80253-DMM.
Further, Mrs. Lawrence is attorney of record in this actions transferred to this Court (MDL Case
No. 2885) and has been administratively admitted pursuant to Pretrial Order No. 3 (ECF No. 4).
All further papers and pleadings in this action should be served on the undersigned.



                                              Respectfully submitted,

                                              /s/ Lindsay A. Lawrence
                                              Lindsay A. Lawrence, Esq. (0085880)
                                              THE LAWRENCE FIRM. PSC
                                              606 Philadelphia St.
                                              Covington, KY 41011
                                              (859) 578-9130
                                              (859) 578-1032 – facsimile
                                              Lindsay.lawrence@lawrencefirm.com
     Case 3:19-md-02885-MCR-GRJ Document 989 Filed 02/11/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE
       The undersigned, an attorney, certifies that the foregoing Notice of Appearance was filed
electronically with the Clerk of Court using the CM/ECF system on February 11, 2020 served
electronically on all counsel of record.



                                                   /s/ Lindsay A . Lawrence
                                                   LINDSAY A. LAWRENCE
